United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1004
Issued: July 28, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 30, 2015 appellant filed a timely appeal from a March 2, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
$11,864.54 overpayment of compensation; and (2) whether OWCP properly determined that
appellant was at fault in the creation of the overpayment of compensation, thereby precluding
waiver of recovery of the overpayment.

1
2

5 U.S.C. §§ 8101-8193.

Appellant submitted additional evidence after OWCP’s March 2, 2015 decision, but the Board cannot consider
such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
OWCP accepted that on January 14, 2011 appellant, then a 50-year-old rural carrier,
sustained a left arm sprain and left medial epicondylitis when he twisted his arm at work on that
date. Appellant received disability compensation on the daily rolls beginning March 5, 2011.
He later began to receive disability compensation on the periodic rolls.
On June 5, 2014 appellant completed an EN1032 form which asked him various
questions about his employment, self-employment, and volunteer work for the 15 months prior
to the signing of the form.
On August 25, 2014 OWCP received an August 13, 2014 document from the Office of
Personnel Management (OPM) which indicated that appellant was not being paid as an OPM
annuitant.
On October 2, 2014 OWCP received an OPM form, signed by appellant on
September 26, 2014, in which he indicated that effective September 26, 2014 he was electing to
receive benefits under the Federal Employees’ Retirement System (FERS) in preference to any
benefits to which he might be entitled under FECA.
In a January 2, 2015 letter to OWCP, the employing establishment indicated that
appellant may be in receipt of both OPM and FECA benefits. It attached a copy of the election
form completed by appellant on September 26, 2014.3
In a January 26, 2015 notice, OWCP advised appellant of its preliminary determination
that he received an $11,864.54 overpayment of compensation because of his election “to receive
benefits from [OPM] effective September 26, 2014 while you were still receiving compensation
for total disability on the periodic rolls through January 10, 2015.”4 It also made a preliminary
determination that he was at fault in the creation of the overpayment because he accepted a
payment that he knew or reasonably should have known was incorrect.5 OWCP advised
appellant that he could submit evidence challenging the fact, amount, or finding of fault and
request waiver of the overpayment. It requested that he complete and return an enclosed
financial information questionnaire within 30 days even if he was not requesting waiver of the
overpayment.6

3

The record also contains a January 2, 2015 letter to OPM in which OWCP asked OPM to reimburse it for FECA
benefits paid to appellant between September 26, 2014 and January 10, 2015.
4

A worksheet of record indicates that appellant received $11,864.54 in FECA benefits between September 26,
2014 and January 10, 2015.
5

OWCP asserted that the language of an EN1032 form that appellant previously completed put him on notice that
he could not receive OPM and FECA benefits at the same time. The form stated, “I understand that I must
immediately report to OWCP any improvement in my medical condition, any employment, any change in the status
of claimed dependents, any third party settlement, and any change in income from federally assisted disability or
benefit programs.”
6

It does not appear that appellant submitted any evidence within the allotted period.

2

In a March 2, 2015 decision, OWCP determined that appellant received an $11,864.54
overpayment of compensation. It also found that he was at fault in the creation of the
overpayment of compensation, thereby precluding waiver of recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.7 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”8
Section 8116(a) of FECA provides that while an employee is receiving compensation or
if he has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not
receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.9 In D.R.,10 the Board determined that OWCP’s finding of an overpayment of
compensation for a given period had not been established because it had not shown that the
claimant actually received both OPM and FECA benefits for that period.
ANALYSIS -- ISSUE 1
OWCP based its overpayment finding on its determination that appellant received
impermissible dual OPM and FECA benefits for the period September 26, 2014 to
January 10, 2015. While the record reflects that appellant received FECA benefits for this
period, OWCP did not show that he received OPM benefits for this period. There is no
document in the record establishing as a matter of fact when appellant received OPM benefits,
the periods for which he received such benefits, or the amounts of benefits he received.11
Therefore, the evidence of record does not contain documentation showing that appellant
received OPM benefits between September 26, 2014 and January 10, 2015. As it was alleged
that appellant received dual benefits during this period, OWCP has not met its burden to
establish the fact of an $11,864.54 overpayment for this period.12 The case shall be remanded to

7

Id. at § 8102(a).

8

Id. at § 8129(a).

9

Id. at § 8116(a).

10

Docket No. 13-1531 (issued October 21, 2013).

11

The election form completed by appellant on September 26, 2014 would not show that he actually began to
receive OPM benefits on any particular date.
12

See D.R., supra note 10.

3

OWCP for further development of this matter to be followed by the issuance of an appropriate
decision.
CONCLUSION
The Board finds that the case is not in posture regarding whether appellant received an
$11,864.54 overpayment of compensation.13
ORDER
IT IS HEREBY ORDERED THAT the March 2, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for proceedings
consistent with this decision of the Board.
Issued: July 28, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Given that the case is not in posture regarding whether OWCP properly determined that appellant received an
$11,864.54 overpayment of compensation, it is premature for the Board to consider whether OWCP properly
determined that he was at fault in the creation of any overpayment.

4

